       Case 3:11-cr-05298-JLS Document 92 Filed 03/05/21 PageID.439 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 11CR5298-JLS
12                                      Plaintiff,
                                                         NOTICE OF PENDING PRO SE MOTION
13   v.                                                  FOR COMPASSIONATE RELEASE

14   JOSE LUIS MONTELLANO,
15                                    Defendant.
16
17         Pursuant to General Order No. 692-B, notice is hereby given to the Federal
18   Defenders of San Diego, Inc. (“Federal Defenders”) that a pro se motion for compassionate
19   release is pending before the Court in this matter. Plaintiff has filed a response. The Court
20   will defer ruling on the motion until the filing of the status report required under General
21   Order No. 692-B.
22          IT IS SO ORDERED.
23   Dated: March 5, 2021
24
25
26   COPIES:
     ALL PARTIES/COUNSEL
27
     FEDERAL DEFENDERS OF SAN DIEGO, INC.
28

                                                     1
                                                                                      11CR5298-JLS
